DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:
   Figures 1-20:  The color photos do not translate well to black and white.  Additionally, the color photos submitted are hard to make out even when the color appears to provide better contrast.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

   At the time of examination, the petition to accept color drawings has not been reviewed and a decision made to accept the color drawings has not been rendered.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
   Prior art was not relied upon to reject claims 1-18 because the prior art of record fails to teach and/or make obvious a method of classification of a hydrocarbon mixture, the method comprising: performing two-dimensional gas chromatography on the hydrocarbon mixture to obtain a chromatogram displaying peaks associated with hydrocarbons within the hydrocarbon mixture using a two-dimensional gas chromatograph (GCxGC) system comprising a flame ionization detector (FID), a reversed phase column configuration with a primary mid-polar or polar column and a secondary non-polar column, and a standard mixture of hydrocarbon compounds; performing a classification process to group the hydrocarbons displayed in the chromatogram into groups with the same carbon number from the same hydrocarbon class, wherein the groups are identified and labeled based on hydrocarbon peaks associated with the standard mixture; and performing a quantification process that includes summing the peak areas of the hydrocarbons in each group classified in the chromatogram to determine a total peak area of each group and then calculating the weight percent of each group by dividing the total peak area of the group by the total peak area of the hydrocarbon mixture  in combination with all of the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 1-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose various chromatography processes utilizing two-dimensional gas chromatography with a flame ionization detector.

This application is in condition for allowance except for the following formal matters: 
   See drawing objections.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856